DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding Claim 1, Jung (US 2020/0137542), Mathews (US 11,132,275), and Clark (US 9,064,390) do not teach, alone nor in combination, the combination of:
acquiring, as a first acquisition, information indicating a structure of Generic Attribute Profile (GATT) data included in the communication apparatus upon establishment of a first connection between the communication apparatus and the information processing apparatus through Bluetooth® Low Energy; acquiring, as a second acquisition, a predetermined type of information in the GATT data included in the communication apparatus; acquiring, as a third acquisition, at least a part of the information indicating the structure of the GATT data included in the communication apparatus upon establishment of a second connection between the communication apparatus and the information processing apparatus through Bluetooth® Low Energy until an area in which the predetermined type of information is stored in the GATT data included in the communication apparatus becomes identifiable; acquiring, as a fourth acquisition, the predetermined type of information based on at least a part of the information indicating the structure of the GATT data included in the communication apparatus; and acquiring newly, as a fifth acquisition, no information that is not acquired in the third acquisition from the information indicating the structure of the GATT data 
Regarding Claim 16, Jung (US 2020/0137542), Mathews (US 11,132,275), and Clark (US 9,064,390) do not teach, alone nor in combination, the combination of:
acquiring, as a first acquisition, information indicating a structure of GATT data included in the communication apparatus upon establishment of a first connection between the communication apparatus and the information processing apparatus through Bluetooth® Low Energy; acquiring, as a second acquisition, predetermined information in the GATT data included in the communication apparatus; identifying area information for identifying, based on the information indicating the structure of the GATT data included in the communication apparatus and acquired in the first acquisition, an area in which the predetermined information is stored in the GATT data included in the communication apparatus to which the information processing apparatus is connected in the first connection; acquiring, a5 a third acquisition, specific information from an area corresponding to the area information among areas in the GATT data included in the communication apparatus to which the information processing apparatus is connected in a second connection upon establishment of the second connection between the communication apparatus and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/EUGENE YUN/           Primary Examiner, Art Unit 2648